DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/17/2022 have been fully considered.
The IDS filed 6/9/2022 has been considered.  An annotated copy is included herewith.
The overview provided by Applicant has been considered.
Applicant’s argument with regard to the previously cited prior art has been considered and is convincing.  The examiner agrees that the previously cited documents fail to disclose the axle part as claimed.  However, upon further consideration, a new rejection is made in view of Wang (US 2016/0074598).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6-8, 19, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0074598).
Regarding claim 1, Wang discloses an intradermal needle (figs. 15-23; the needle is capable of accessing the intradermal space and therefore is interpreted to be an intradermal needle) comprising a tubular needle 141C having a needle tip configured to puncture a living body (fig. 21; page 4, para. 0092), a needle hub 40C supporting the tubular needle and possessing a central axis extending through the needle hub (fig. 21; page 4, para. 0093), a flange fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the needle hub (see fig. 21 annotated below), the needle hub including a first member that extends in a distal direction from the flange to a distal-most end of the needle hub (see fig. 21 annotated below), the needle hub also including a second member 41C that extends in a proximal direction from the flange to a proximal-most end of the needle hub (see fig. 21 annotated below), the tubular needle projecting in the distal direction away from the needle hub (fig. 21), a pivotable protector 20B that is pivotable about a pivot axis perpendicular to the central axis of the needle hub (see fig. 21 annotated below) to pivot from an open position in which the needle tip is exposed and uncovered by the protector (fig. 21) to a closed position in which the needle tip is covered by the protector (fig. 20), and the protector being pivotably mounted on an axle part 30C positioned proximal of the flange (fig. 21) so that the protector pivots on the axle part about the pivot axis (page 4, para. 0091), the pivot axis being axially spaced from the flange in the proximal direction and passing through the second member (see fig. 21 annotated below).

    PNG
    media_image1.png
    617
    910
    media_image1.png
    Greyscale

Regarding claim 2, Wang discloses that the pivot axis passes through the second member, the pivot axis passing through the axis of the needle hub (see fig. 21 annotated above).
Regarding claim 6, Wang discloses a restriction member 214 that restricts pivoting of the protector when the protector is int the open position and when the protector is in the closed position (page 3, para. 0071, 0072).
Regarding claim 7, frictional forces necessarily existing between the axle part and the opening part produce a resistive force that resists pivoting of the protector.
Regarding claim 8, Wang discloses a lock mechanism 222A that fixes the protector in the closed position (page 3, para. 0073).
Regarding claim 19, Wang discloses an injection device (figs. 15-23) comprising an intradermal needle 141C (fig. 21; the needle is capable of accessing the intradermal space and therefore is interpreted to be an intradermal needle), and a syringe 10C attached to the intradermal needle in a detachable manner (fig. 21), the intradermal needle including a tubular needle 141C having a needle tip configured to puncture a living body (fig. 21; page 4, para. 0092), a needle hub 40C supporting the tubular needle and possessing a central axis extending through the needle hub (fig. 21; page 4, para. 0093), a flange fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the needle hub (see fig. 21 annotated below), the needle hub including a first member that extends in a distal direction from the flange to a distal-most end of the needle hub (see fig. 21 annotated below), the needle hub also including a second member 41C that extends in a proximal direction from the flange to a proximal-most end of the needle hub (see fig. 21 annotated below), the tubular needle projecting in the distal direction away from the needle hub (fig. 21), a pivotable protector 20B that is pivotable about a pivot axis perpendicular to the central axis of the needle hub (see fig. 21 annotated below) to pivot from an open position in which the needle tip is exposed and uncovered by the protector (fig. 21) to a closed position in which the needle tip is covered by the protector (fig. 20), and the protector being pivotably mounted on an axle part 30C positioned proximal of the flange (fig. 21) so that the protector pivots on the axle part about the pivot axis (page 4, para. 0091), the pivot axis being axially spaced from the flange in the proximal direction and passing through the second member (see fig. 21 annotated below).

    PNG
    media_image1.png
    617
    910
    media_image1.png
    Greyscale

Regarding claim 24, Wang discloses that the second member of the needle hub includes a screw thread that engages a screw thread on the syringe, the screw thread being axially spaced from the axle part so that the axle part is positioned between the flange and the screw thread (page 1, para. 0009; fig. 19).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Luther (US 4,747,836).
Claim 3 differs form Wang in calling for the axle part to include a first axle part and a second axle part and for the protector to include two arms.  Wang teaches only a single axle part 30C and a single arm 21B (fig. 21).  Luther teaches a needle having a protector, the needle hub including first and second axle parts 13, 14, the protector including two arms 19, 20 that each extend to a respective one of the first and second axle parts, and a lid 16 supported by the arms, the needle hub being disposed between the two arms and the lid being supported by the two arms (figs. 1a, 3).  This configuration protects the protector against a lateral force that might knock the protector out of alignment with the needle or remove the protector from the hub.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang to include a second axle part and a second arm so that the protector is arranged as taught by Wang to provide additional security against the protector being inadvertently disabled or removed.
Claim 13 differs from Wang in calling for the axle part to include a first axle part and a second axle part projecting outwardly from the needle hub, the pivot axis to pass through bo9t the first and second axle parts, and for the protector including two connection parts that each engage a respective one of the first and second axle parts.  Wang teaches only a single axle part 30C and a single connection part (fig. 21).  Luther teaches a needle having a protector, the needle hub including first and second axle parts 13, 14, the axle parts projecting outwardly from the hub, the pivot axis passing through the first and second axle parts, and the protector including connection parts 21, 22 that each engage a respective one of the first and second axle parts (figs. 1a, 3).  This configuration protects the protector against a lateral force that might knock the protector out of alignment with the needle or remove the protector from the hub.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang to include a second axle part and a first and second connection parts arranged as taught by Wang to provide additional security against the protector being inadvertently disabled or removed.

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Luther as applied to claim 13 above, and further in view of Bubenik et al (CN 103269740 A).
Claim 14 differs from Wang in calling for the first and second axle parts to possess a non-circular outer shape and each of the connection parts to engage the non-circular outer shape of the first and second axle parts.  Bubenik teaches a needle having a protector pivotably carried by axle parts, wherein the axle parts can have any shape as an alternative to a circular shape (para. 0028; figs. 17, 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axle parts taught above to have a non-circular outer shape as taught by Bubenik because Bubenik teaches that non-circular shapes are a known alternative to circular shapes that provide the same function.
Regarding claim 15, Wang teaches that the flange has an outer dimension that is larger in one direction than the other (fig. 21).  The orientation of the flange with respect to the pivot axis is not fixed.  Therefore, the device of Wang can be arranged such that the larger diameter portion is oriented perpendicular to the pivot axis.

Allowable Subject Matter
Claims 4, 5, 9-12, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18, 22, 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the claims indicated above could not be found and was not suggested by the prior art of record.
Regarding claim 4, the prior art fails to teach or fairly suggest the distance between the two arms being smaller than a diameter of the enlarged part, in combination with the features of the invention substantially as claimed.  The device of Wang would not function properly if it were modified to have this feature.
Claim 5 is allowable at least for its dependence on claim 4.
Regarding claim 9, the prior art fails to teach or fairly suggest a bracket mounted on and surrounding the second member of the needle hub, and the axle being arranged on the bracket, in combination with the features of the invention, substantially as claimed, particularly the flange as claimed.
Claims 10 and 11 are allowable at least for their dependence on claim 9.
Regarding claim 12, the prior art fails to teach or fairly suggest the protector having a cutout part so that the protector encircles a portion of the needle hub, in combination with the features of the invention, substantially as claimed.
Regarding claim 20, the prior art fails to teach or fairly suggest the claimed projections and grooves in combination with the features of the invention, substantially as claimed.
Regarding claim 20, the prior art fails to teach or fairly suggest the axle part positioned on a bracket or socket surrounding the section portion in combination with the features of the invention, substantially as claimed.
Regarding claim 16, the prior art fails to teach or fairly suggest the claimed intradermal needle in combination with a container wherein the container includes a bottom face configured so that an inner diameter of the container is nearly equal to an outer diameter of the flange, the intradermal needle being position in the container with the protector in the open position, in combination with the features of the invention, substantially as claimed. While packages for syringes are known it the art, the prior art does not suggest a container as claimed.  
Claims 17, 18, 22, 23 are allowable at least for their dependence on claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783